EXHIBIT M to the Distribution Plan FEDERATED INCOME SECURITIES TRUST: Federated Floating Rate Strategic Income Fund Class A Shares This Exhibit M to the Distribution Plan is adopted as of theday of August, 2010, by Federated Income Securities Trust with respect to the Class A Shares of the portfolioof the Trust set forth above. As compensation for the services provided pursuant to this Plan, FSC will be paid a monthly fee computed at the annual rate of 0.10 of 1% of the average aggregate net asset value of the Class A Sharesof Federated Floating Rate Strategic Income Fund held during the month. Witness the due execution hereof this 1st day of September, 2010. FEDERATED INCOME SECURITIES TRUST By: Name:J. Christopher Donahue Title:President 9/17/10 9:32 AM EXHIBIT N to the Distribution Plan FEDERATED INCOME SECURITIES TRUST: Federated Floating Rate Strategic Income Fund Class C Shares This Exhibit N to the Distribution Plan is adopted as of the day of August, 2010, by Federated Income Securities Trust with respect to the Class C Shares of the portfolioof the Trust set forth above. As compensation for the services provided pursuant to this Plan, FSC will be paid a monthly fee computed at the annual rate of 0.75 of 1% of the average aggregate net asset value of the Class C Sharesof Federated Floating Rate Strategic Income Fund held during the month. Witness the due execution hereof this 1st day of September, 2010. FEDERATED INCOME SECURITIES TRUST By: Name:J. Christopher Donahue Title:President EXHIBIT O to the Distribution Plan FEDERATED INCOME SECURITIES TRUST: Federated Global Macro Bond Fund Class A Shares This Exhibit O to the Distribution Plan is adopted as of the 13thday of August, 2010, by Federated Income Securities Trust with respect to the Class A Shares of the portfolioof the Trust set forth above. As compensation for the services provided pursuant to this Plan, FSC will be paid a monthly fee computed at the annual rate of 0.05 of 1% of the average aggregate net asset value of the Class A Sharesof Federated Global Macro Bond Fund held during the month. Witness the due execution hereof this 1st day of September, 2010. FEDERATED INCOME SECURITIES TRUST By:/s/ J. Christopher Donahue Name:J. Christopher Donahue Title:President EXHIBIT P to the Distribution Plan FEDERATED INCOME SECURITIES TRUST: Federated Global Macro Bond Fund Class C Shares This Exhibit P to the Distribution Plan is adopted as of the 13th day of August, 2010, by Federated Income Securities Trust with respect to the Class C Shares of the portfolioof the Trust set forth above. As compensation for the services provided pursuant to this Plan, FSC will be paid a monthly fee computed at the annual rate of 0.75 of 1% of the average aggregate net asset value of the Class C Sharesof Federated Global Macro Bond Fund held during the month. Witness the due execution hereof this 1st day of September, 2010. FEDERATED INCOME SECURITIES TRUST By: /s/ J. Christopher Donahue Name:J. Christopher Donahue Title:President
